Citation Nr: 0107591	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-23 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected post-traumatic stress disorder (PTSD), from the 
initial grant of service connection.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1968 to December 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision by the RO 
which denied the veteran's request to reopen the claim of 
service connection for PTSD.  By rating action in April 1999, 
the RO granted service connection for PTSD and assigned a 30 
percent evaluation, effective from February 13, 1995, the 
date of receipt of the veteran's request to reopen the claim.  
(The RO also assigned a 100 percent rating for convalescence 
under the provisions of 38 C.F.R. § 4.29 from August 26, 
1996, and reinstated the 30 percent rating from October 1, 
1996.)  The veteran disagreed with the 30 percent evaluation 
assigned for PTSD and perfected this appeal.  


REMAND

Initially, the Board notes that additional evidence in the 
form of a VA Discharge Summary report pertaining to 
hospitalization between May and June 2000 was received at the 
Board in August 2000, within 90 days of certification and 
transfer of the veteran's claims file to the Board for 
appellate review.  VA regulations provide that an appellant 
will be granted a period of 90 days (following the mailing of 
notice to her/him that an appeal has been certified to the 
Board for appellate review and that the appellate record has 
been transferred to the Board), or until the date the 
appellate decision is promulgated by the Board, whichever 
comes first, during which the claimant may submit additional 
evidence.  38 C.F.R. § 20.1304 (2000).  Significantly, any 
such pertinent evidence submitted:  

..., must be referred to the agency of 
original jurisdiction for review and 
preparation of a Supplemental Statement 
of the Case unless this procedural right 
is waived by the appellant or 
representative or unless the Board 
determines that the benefit, or benefits, 
to which the evidence relates may be 
allowed on appeal without such referral.  
Such waiver must be in writing or, if a 
hearing on appeal is conducted, formally 
entered on the record orally at the time 
of the hearing.  

38 C.F.R. § 20.1304(c) (2000)  

The Board has carefully reviewed the evidence and procedural 
history of the case, and finds that the veteran has not 
waived his right to have the case referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case.  

The medical evidence of record shows that the veteran has 
been treated on numerous occasions during the pendency of 
this appeal for several problems, including PTSD.  In 
addition to PTSD, the diagnoses include major depression, 
personality disorder, and alcoholism.  The Global Assessment 
of Functioning (GAF) scores, when rendered, range from 35 to 
55.  However, none of the medical reports appear to focus 
solely on the severity of the veteran's service-connected 
PTSD, and how it impacts on social and industrial 
adaptability.  Furthermore, the psychiatric findings of 
record are not sufficiently detailed to evaluate the 
veteran's PTSD under both the old and the revised rating 
criteria.  As the current medical evidence of record does not 
provide a clear picture of the severity of the veteran's 
service-connected PTSD alone, the Board finds additional 
psychiatric examination should be undertaken.  

For the benefit of the psychiatric examiner, the revised 
regulations are provided, in pertinent part, as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

38 C.F.R. § 4.130 (Effective November 7, 1996).  

The old criteria provides, in pertinent part, that a 100 
percent rating will be assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is a 
severe impairment in the ability to maintain or retain 
employment.  A 50 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 30 percent 
evaluation is warranted where there is definite impairment in 
the ability to establish or maintain effective or wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9405 (as in effect prior to November 7, 1996).  

In a precedent opinion dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" as used 
in the regulations in effect prior to November 7, 1996 is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).

Additionally, during the pendency of this appeal, there has 
been a significant change in the law.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to its duty-to-assist obligation, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the veteran-appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

The RO's attention is directed to the recent case of 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  As this appeal arises from an original 
grant of benefits, the RO should consider the holding in 
Fenderson when determining the rating to be assigned.  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his service-connected 
PTSD since 1994.  Based on his response, 
the RO should attempt to obtain copies of 
all such records from the identified 
treatment sources, including any VA 
treatment records and Vet Center records 
not already of record, and associate them 
with the claims folder.  

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review, and the examiner should indicate 
that he or she reviewed the file.  All 
appropriate testing should be performed 
in connection with this examination in 
order to evaluate fully the veteran's 
condition.  

a.  A GAF score and an analysis of 
its meaning should be provided since 
February 1994.  (Note: Multiple 
scores may be assigned during the 
period of the claim), and a 
discussion should be included of how 
the service-connected PTSD alone 
impaired the veteran's social and 
industrial adaptability since 
February 1994.  

b.  The examiner should describe 
his/her findings in detail and 
provide a complete rationale for all 
opinions and conclusions; any 
opinion should be supported by 
reference to specific medical 
records on file.  The examiner 
should be advised that all 
manifestations covered in the rating 
schedules cited above must be 
addressed so that the Board may rate 
the veteran in accordance with the 
specified criteria.  However, the 
examiner must not assign a rating to 
the veteran's disability.  The 
findings should be typed or 
otherwise recorded in a legible 
manner for review purposes.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected PTSD.  In addition, the 
RO should assure that the provision 
pertaining to the duty to assist as 
provided for in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) have been met.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the VA examination 
report does not include an adequate 
response to the specific opinion 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the 
veteran's claim based on all the evidence 
of record and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000.  The RO's 
consideration should include both the old 
and the revised rating criteria for 
psychiatric disabilities.  In this 
regard, it is noted that application of 
the new regulations is not appropriate 
prior to the effective date of the 
regulation change.  In addition, in 
determining the rating to be assigned 
PTSD, consideration should be given to 
the case of Fenderson v. West, 12 Vet. 
App. 119 (1999) which held that at the 
time of an initial rating, separate 
staged ratings may be assigned for 
separate periods of time based on the 
facts found.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date and place of the examination 
and the address to which the letter(s) 
was sent should be included in the claims 
folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


